ILLINOIS OFFICIAL REPORTS
                                         Appellate Court



        People ex rel. City of Chicago v. Le Mirage, Inc., 2013 IL App (1st) 093547-B




Appellate Court            THE PEOPLE ex rel. THE CITY OF CHICAGO, Petitioner-Appellee, v.
Caption                    LE MIRAGE, INC., a/k/a La Mirage All Nite Studio, Ltd., DWAIN
                           JOHNSON KYLES, and CALVIN HOLLINS, JR., Respondents-
                           Appellants.


District & No.             First District, Fourth Division
                           Docket Nos. 1-09-3547, 1-09-3549 cons.


Filed                      November 14, 2013
Rehearing denied           December 11, 2013


Held                       Respondents’ convictions for indirect criminal contempt based on their
(Note: This syllabus       violation of a trial court order to vacate the second floor of a building in
constitutes no part of     which they operated a restaurant on the first floor and a night club on the
the opinion of the court   second floor were upheld, since the trial court’s order was unambiguous,
but has been prepared      the trial court’s limiting instruction cured any damage arising from the
by the Reporter of         admission of one respondent’s other-crimes and bad-character evidence,
Decisions for the          and the trial court’s error in refusing to give an instruction on the
convenience of the         definition of “willfully” did not rise to the level of plain error; however,
reader.)
                           respondents’ sentences were vacated and the cause was remanded for a
                           new sentencing hearing on the ground that evidence concerning the
                           deaths of many people during a panic that occurred at the building when
                           attempts were made to quell a fight was improperly considered in
                           aggravation.


Decision Under             Appeal from the Circuit Court of Cook County, Nos. 03-MC1-19280102,
Review                     03-MC1-19280103; the Hon. Daniel T. Gillespie, Judge, presiding.


Judgment                   Convictions affirmed; sentences vacated; remanded for resentencing.
Counsel on                 Abishi C. Cunningham, Jr., Public Defender, of Chicago (Lester Finkle
Appeal                     and Vicki Rogers, Assistant Public Defenders, of counsel), for appellant
                           Calvin Hollins, Jr.

                           Victor P. Henderson, Christopher W. Carmichael, Chelsea C. Ashbrook,
                           and Darren H. Goodson, all of Holland & Knight LLP, of Chicago, for
                           appellant Dwain Johnson Kyles.

                           Stephen R. Patton, Corporation Counsel, of Chicago (Benna Ruth
                           Solomon, Myriam Zreczny Kasper, and Kerrie Maloney Laytin, Assistant
                           Corporation Counsel, of counsel), for appellee.


Panel                      JUSTICE EPSTEIN delivered the judgment of the court, with opinion.
                           Presiding Justice Howse and Justice Lavin concurred in the judgment and
                           opinion.




                                             OPINION

¶1          Respondents Dwain J. Kyles and Calvin Hollins, Jr., owned and operated a first-floor
        restaurant (Epitome) and second-floor nightclub (Epitome 2 or E2) at 2347 South Michigan
        Avenue in Chicago, Illinois. On July 19, 2002, the circuit court ordered respondents to vacate
        the second floor because of building code violations. They continued to operate E2 until
        February 17, 2003, when 21 people were crushed to death in a panic after security guards
        sprayed pepper spray in an attempt to subdue a fight. Following a jury trial, respondents were
        convicted of indirect criminal contempt and sentenced to two years’ imprisonment based on
        their violation of the circuit court’s order. They now raise evidentiary, jury instruction, and
        sentencing challenges. We affirm their convictions, but, because the trial court improperly
        relied on the nightclub tragedy in aggravation, we vacate respondents’ sentences and remand
        for a new sentencing hearing.

¶2                                        BACKGROUND
¶3          This case comes to us on remand from the Illinois Supreme Court. See People ex rel. City
        of Chicago v. Le Mirage, Inc., 2013 IL 113482. The supreme court reversed the holding by
        another panel of this court that respondents were not proven guilty beyond a reasonable
        doubt–an issue not raised before our court on appeal–and remanded with instructions for us
        to consider the issues raised by respondents. Id. ¶ 78.



                                                 -2-
¶4                                  Building Code Violation
¶5       On April 29, 2002, a City of Chicago (City) building inspector discovered that E2’s
     mezzanine VIP rooms1 were constructed improperly and without a permit. On June 18, 2002,
     the City filed a building code enforcement action against Lesly Motors, Inc., respondents’
     landlord. Le Mirage, Inc., the company through which respondents owned and operated E2,
     was voluntarily impleaded.
¶6       Four court dates followed. On July 19, 2002, the parties initially agreed “not to occupy
     the second floor V.I.P. rooms.” When the court asked if there were any other issues, the City
     presented building inspector Marguerite Shahi, who testified regarding her July 16, 2002,
     inspection of 2347 South Michigan Avenue:
             “Q. [City] Other than the items that we already addressed, is there anything else that’s
         dangerous and hazardous that you would like to address to the Court?
             A. [Shahi] One is the substandard partitions that were used to build the V.I.P. rooms
         that are supported by the boisterous [sic] roof. Everything I’ve learned is that there
         should be absolutely no weight on structural members especially suspended from a
         boisterous [sic] roof ceiling. So, the whole second floor would be dangerous and
         hazardous, since it was built without plans and permits to begin with. And also, there’s
         suspended weight from the boisterous [sic] roof.
             Q. And an Order today to not occupy that second floor would abate your concerns?
             A. Yes.
             Q. Are there any other violations besides the second floor that you are concerned
         about?
             A. No. The second floor is the major one.”
     Following Shahi’s testimony, the court announced, “Your agreement is no occupancy of the
     second floor. You have to keep it vacant.” The court also issued a written order stating,
     “Mandatory order not to occupy 2nd floor.”
¶7       On the following court date, August 9, 2002, the City noted that a hearing “as to the
     conditions on the second floor” had been scheduled, but requested a continuance. The court
     granted a continuance and issued an order stating, “Mandatory order not to occupy 2nd floor
     of subject premises.”
¶8       On September 6, 2002, the City said its motion “that the second floor and the mezzanine
     not be occupied” had previously been granted. The court issued an order stating, “All
     previous orders remain in full force and effect.”
¶9       On October 25, 2002, the City noted the court had issued an “order not to occupy the
     mezzanine and the second floor VIP rooms.” When the court asked if there were any
     dangerous and hazardous conditions, the City responded, “They would be abated, if the Court
     does continue the previous orders not to occupy the mezzanine, the second floor, and the VIP
     rooms.” Kyles, present in court that day, agreed. The court announced, “All prior orders to


            1
             The parties use “mezzanine,” “skyboxes,” and “VIP area” interchangeably. We do the same.

                                               -3-
       stand,” and issued an order stating, “All prior orders to remain in full force and effect.” The
       matter was continued until March 7, 2003.

¶ 10                                 Indirect Criminal Contempt
¶ 11       The E2 tragedy occurred in the early hours of February 17, 2003. The following day, the
       City filed a petition for adjudication of indirect criminal contempt against Kyles and Le
       Mirage, Inc. The City later amended the petition, adding Hollins and omitting Le Mirage.
       After a mistrial, another panel of this court rejected respondents’ double jeopardy arguments,
       but ordered that a different judge preside over the retrial. See People ex rel. City of Chicago
       v. Hollins, 368 Ill. App. 3d 934 (2006). The instant appeal concerns the results of that retrial.

¶ 12                                      Motion in Limine
¶ 13       Respondents listed a half-sheet and a letter from their attorney among exhibits they
       intended to introduce at trial. The half-sheet stated, “BA [by agreement] Mirage will not
       occupy 2nd floor VIP rooms.” In pertinent part, attorney Bradley Prendergast’s letter to
       attorney Thomas Royce stated, “The judge entered an Order that the second floor mezzanine
       not be used, the VIP room, until there is a hearing.” The City moved in limine to exclude this
       evidence, arguing that, because the order itself was controlling, the half-sheet and letter were
       irrelevant and would only confuse the jury. Hollins argued that the exhibits would show that
       the building court’s order was ambiguous; Kyles argued they would show that he did not
       willfully violate the order, because he misunderstood its scope. Following a hearing, the trial
       court granted the City’s motion, finding that the order alone was controlling and that the half-
       sheet and letter could not be introduced to show respondents’ lack of willfulness.

¶ 14                                           Jury Trial
¶ 15       Building inspector Marguerite Shahi testified that, based on her July 16, 2002 inspection,
       she believed E2’s VIP skyboxes were “dangerous and hazardous” and built without a permit.
       On July 19, 2002, she asked the building court to close the entire second floor, not just the
       VIP rooms. Shahi said that she was concerned that the weight of a “live load” could cause
       the trusses to become unstable, and the skyboxes, which extended 15 feet over the dance
       floor, could collapse onto the second floor. The City introduced the July 19, 2002 transcripts
       and order.
¶ 16       Shahi further testified that, when she returned to E2 on August 8, 2002, none of the
       violations had been corrected. On August 9, 2002, the court entered an order stating,
       “Mandatory order not to occupy second floor of subject premise.” She visited E2 again on
       September 5, 2002, but did not gain entry. The following day, she again went to court, and
       the trial judge stated that all previous orders were to remain in full force and effect. She
       visited E2 a final time on October 23, 2002, where she met Hollins, who identified himself
       as the building’s owner and said that he “wanted to know what he had to do to comply in
       order to lift the order to use the second floor.” Shahi showed him a crack in one of the trusses
       and told him that they could collapse from supporting too much weight. She advised him to


                                                 -4-
       obtain plans and permits for repairing the trusses and the skybox VIP rooms. None of the
       violations had been corrected, nor had permits been obtained, by October 23, 2002. On
       October 25, 2002, the court entered another order stating that all previous orders would
       remain in effect.
¶ 17       City building inspector Julio Montilla testified that he accompanied Shahi to E2 on
       September 5 and October 23, 2002. According to Montilla, the skyboxes were suspended
       from fractured roof trusses and were not original to the building. Montilla identified several
       photographs he took of the damaged trusses.
¶ 18       Attorney Demetrius Kare represented the City in the underlying building code action. He
       testified that the City intended for the entire second floor, not just the VIP rooms, to be
       closed. Accordingly, on July 19, 2002, the circuit court ordered respondents not to occupy
       the second floor. That day, respondents’ attorney, Bradley Prendergast, did not wait to
       receive a copy of the court’s order. The court entered a similar order on August 9, 2002.
       Kyles was present in court on October 25, 2002, when Kare again asked that no one occupy
       the second floor or the mezzanine. Kare denied that he and respondents ever entered into an
       agreed order.
¶ 19       Lesly Benodin testified that he leased 2347 South Michigan Avenue through his
       company, Lesly Motors, Inc., to respondents, but had no role in operating E2. He identified
       a 10-year lease, in which respondents agreed to be responsible for all repairs and additions.
       The mezzanine was built prior to respondents’ lease, but respondents added the skyboxes.
       When Benodin received notice of building code violations at 2347 South Michigan Avenue,
       he hired attorney Ed Morris, who told him that the entire second floor must be closed.
       Benodin, in turn, told Hollins that the entire second floor must be closed.
¶ 20       Detective John Lucki testified that he and Detective Ed McMahon interviewed Hollins
       on February 17, 2003, in the presence of Hollins’ attorney, Thomas Royce. Hollins said that
       he was E2’s operations manager and had an office in E2’s second-floor loft. Hollins also told
       him that he and Kyles had a joint bank account and had obtained a $150,000 loan to finance
       E2 operating costs. Finally, Hollins told him that, since August 2002, a company called Envy
       had hosted engagements on Fridays and Sundays and hosted a ladies’ night on February 16,
       2003. Detective Lucki also spoke with Kyles, who stated that he was an attorney and E2’s
       owner and confirmed that he and Hollins had a joint bank account. Kyles further stated that
       Envy hosted ladies’ nights at E2 on Sundays, including February 16, 2003, but he had little
       knowledge of the event. According to Kyles, Envy normally provided entertainment and
       security for these events.
¶ 21       Stan Bochnowski testified that he served as vice president of commercial loans at
       Lakeside Bank in 2000. That year, Hollins, individually and on behalf of Le Mirage, Inc.,
       mortgaged a Darien, Illinois, property for $150,000 to cover E2’s operating costs. Hollins
       repeatedly told Bochnowski that he was E2’s owner and general manager.
¶ 22       Seven witnesses for the City testified that E2’s main floor and mezzanine were occupied
       post-July 19, 2002. Sherman Bramlett testified that he provided E2’s security through a
       private contractor every Sunday from October through December of 2002. During that time,
       hundreds of clubgoers occupied E2, and people routinely entered the VIP rooms. The VIP


                                                -5-
       area was never blocked by ropes, signs, or security guards. On one occasion, a man fell
       through the floor of the VIP area, his feet dangling above the floor below.
¶ 23       Kionna Henry and Lashanda Hudson testified that they visited E2 seven and three times,
       respectively, post-July 19, 2002. On weekends, the club would fill to nearly 800 people. They
       never visited the VIP skyboxes, but observed people in that area. No ropes, signs, or security
       guards barred access to the VIP area. On February 16, 2003, the crowd swelled to over 1,000,
       including approximately 50 or 60 people in the VIP rooms.
¶ 24       Chiquita Henry testified that she attended E2 approximately 10 to 15 times post-July 19,
       2002. She visited the VIP area several times and observed others in that area. Nothing
       indicated that the VIP rooms were closed. On February 16, 2003, approximately 1,000 people
       were in the club, including 100 to 150 in the VIP room.
¶ 25       Shanethia Allen testified that she and her friends were admitted into E2’s VIP rooms on
       February 16, 2003. No signs or security guards barred access to the VIP area. Approximately
       15 or 20 people were in the VIP area. Over 1,000 people filled the club that night.
¶ 26       Asonjin Gamble testified that she went to E2 over 50 times after July 19, 2002, and
       occasionally visited the mezzanine VIP rooms, where the club operated an additional bar.
       There was no indication that the VIP rooms were closed. The club was crowded on February
       16, 2003. Gamble went to the VIP rooms that night. Again, nothing indicated that the VIP
       rooms were closed, and over 30 people were in the VIP area that night.
¶ 27       Off-duty police officer Samuel Smith testified that he and three others visited E2 on
       February 14, 2003, and occupied a VIP skybox. There were 15 or 20 people in the skyboxes.
       No security guard or sign barred access to the VIP area.
¶ 28       Attorney Bradley Prendergast testified for the defense that he represented respondents
       on July 19, 2002, because Thomas Royce, with whom he shared an office, was unavailable.
       According to Prendergast, prior to the hearing, he, the City, and Lesly Motors’ attorney
       developed an agreed order barring access only to the VIP rooms. No one mentioned closing
       the entire club. He admitted, however, that he did not obtain a copy of the court’s written
       order that day. Although Shahi testified that the “whole second floor” should be vacated, and
       the judge said, “Your agreement is no occupancy of the second floor,” Prendergast believed
       that “second floor” referred to the mezzanine VIP rooms. When he returned to his office, he
       dictated a letter to Royce indicating that the court had barred access to the VIP rooms. The
       court’s order was faxed to the office he shared with Royce on July 23, 2002.
¶ 29       Attorney Thomas Royce testified that he represented respondents in the underlying
       building code enforcement action. Because he was unavailable for the July 19, 2002, court
       date, Prendergast went in his stead and left a letter on Royce’s desk describing the
       proceedings. Royce received a copy of the court order on approximately July 24th or 25th
       and noticed that it was inconsistent with Prendergast’s letter. He then looked at the July 19,
       2002 half-sheet and found that it was consistent with the letter, but inconsistent with the
       order. The letter and half-sheet both referenced the VIP rooms, while the order referenced
       the second floor. Sometime between July 19, and August 9, 2002, he told Kyles about this
       inconsistency, but advised him to vacate only the VIP section. On his visit to E2, Royce
       observed a sign barring access to the VIP rooms. Royce appeared in court on August 9, 2002,

                                                -6-
       but never brought the inconsistency to the court’s attention. The judge signed another order
       that day prohibiting occupancy of E2’s second floor. Royce testified that the first time he
       heard that the club should be closed was in February of 2003. He acknowledged that
       occupying VIP rooms would be a violation of the court’s order.
¶ 30        Kyles testified that he is a lawyer and E2’s owner-operator. According to Kyles, when
       Le Mirage built the VIP skyboxes in 2000 or 2001, its contractors and architects said that
       permits were unnecessary, because the changes were cosmetic and the mezzanine was stable,
       having previously been used for engine part storage. When, in July of 2002, he learned of
       E2’s building code violations, Kyles voluntarily impleaded himself. He contacted Royce to
       represent him on July 19, 2002, but Prendergast appeared in Royce’s stead. After the hearing,
       Royce instructed Kyles to vacate the mezzanine VIP area. Royce informed him that the
       court’s order and half-sheet were inconsistent, but Kyles never asked to see either. At an E2
       staff meeting, Kyles told his employees that the mezzanine VIP rooms were unavailable.
       Kyles admitted that he possessed no documents memorializing this order to his staff.
¶ 31        Kyles attended the building code enforcement proceedings on October 25, 2002,
       believing that E2 had reached an agreement with the City, but the City still insisted that he
       file plans and permits. Although he agreed on that date that previous orders should stand,
       Kyles believed that the previous orders barred only occupancy of the mezzanine VIP area.
       Neither the City nor Royce nor Benodin informed Kyles that the club was supposed to be
       closed.
¶ 32        Between July 19, 2002, and February 16, 2003, Kyles continued to operate E2. According
       to Kyles, he was unaware that he was violating a court order and believed that the order
       barred only access to the mezzanine VIP rooms. In 2002, Marco Flores from Envy began
       leasing E2 to host events on Fridays and Sundays, including a ladies’ night. Flores hired a
       company called Team 1 Security to provide E2 security. Kyles attempted to bar mezzanine
       access with a sign and a rope, but that was insufficient. Eventually, Team 1 Security
       stationed a guard to prevent access to the VIP area. He never heard that someone fell through
       the skybox floor.
¶ 33        Kyles stated that he and Hollins never tried to conceal their business partnership, but was
       impeached on this point: the City confronted Kyles with an affidavit pertaining to a 2002
       liquor license action, in which Kyles swore that Hollins was merely a consultant. Kyles
       admitted that he did so because Hollins was “legally ineligible” to manage E2.
¶ 34        Kyles further testified that he never asked his managers whether they leased the
       mezzanine VIP area in their contracts. When confronted with a contract signed by Janielle
       Taylor leasing E2’s VIP area post-July 19, 2002, Kyles claimed that he did not recognize the
       contract and that Taylor was an independent contractor who lacked authority to accept
       contracts. He was impeached by a memorandum in which he described her as a promotion
       and events manager who negotiated agreements for the club.
¶ 35        According to Kyles, it was not until February 17, 2003, that he learned that E2 was
       supposed to be closed. Kyles never obtained a permit for the skyboxes.

¶ 36                                   Verdict and Sentence

                                                 -7-
¶ 37        During the jury instruction conference, the City requested Illinois Pattern Jury
       Instructions, Criminal, No. 5.11 (4th ed. 2000) (hereinafter, IPI Criminal 4th No. 5.11),
       which concerns acts an individual commits on behalf of a corporation. Kyles and Hollins
       objected, arguing that Le Mirage was no longer a respondent and that neither individual had
       tried to hide behind a corporation. The trial court instructed the jury pursuant to IPI Criminal
       4th No. 5.11 over respondents’ objections.
¶ 38        Approximately 30 minutes into deliberations, the jury sent a note asking for a definition
       of the term “willfully.” The court instructed the jury that it had “received all the instructions
       and evidence the Court has admitted. Please continue to deliberate.” The jury found
       respondents guilty of indirect criminal contempt.
¶ 39        Prior to sentencing, respondents argued that the trial court should bar any evidence of the
       February 17, 2003 tragedy, because the contempt charges concerned violation of a building
       court order unrelated to the tragedy, and because they had already been acquitted of
       manslaughter charges stemming from the tragedy. The City maintained that punishment
       should be measured by the gravity of the contemptuous conduct and the power to punish
       contempt is not limited by statute. The trial court denied respondents’ motions, but asked the
       City to “streamline” the evidence regarding the tragedy. The court further noted that evidence
       of the tragedy was excluded during the guilt phase because “the facts of that night would be
       so prejudicial that it would outweigh the probative factor,” but that “those facts are entitled
       to be presented at sentencing.”
¶ 40        The City argued in aggravation, “We are here six years later, 21 people dead. And the
       reason those 21 people are dead is because these two men willfully violated four court orders
       that had been put in place to protect the public.” After discussing the building code violation,
       the City concluded, “The bottom line is that because of their willful and wanton violations
       of these court orders we have 21 people dead. As such, Judge we ask you and we believe that
       justice cries out for it, both of these men should receive substantial periods of incarceration.”
¶ 41        Kyles argued in mitigation that the City argued that “they are concerned about how 21
       black people lost their lives in February of 2003 in a tragic accident which by the way the
       Illinois Appellate Court already has told you had nothing to do with the building code
       violations.” Kyles continued, “to want to see them behind bars for a tragic accident is
       improper and not supported by anything in the case law ***. ***And no case has been cited
       that indicates that building code violations result and may [sic] spending time in jail. It
       doesn’t exist.”
¶ 42        After respondents presented several mitigation witnesses, the City again argued, “Judge,
       you know, I respect all the people that stood up today and, you know, I respect everything
       they said. I just want to remind your Honor that there are 21 people who couldn’t stand up
       today. They were a terrible loss to the community. *** [B]ut for what [respondents] did,
       those 21 people would be alive today *** if they had stepped up and if they had closed the
       place which they chose not to do. *** They need to be told and they need to be sent a
       message about those 21 people who would still be alive here today.”
¶ 43        The trial court sentenced respondents to two years’ imprisonment. The court did not
       explicitly refer to the E2 tragedy during its pronouncement, but noted that probation would


                                                 -8-
       be improper given the “serious nature of this matter.”

¶ 44                                        Instant Appeal
¶ 45       Respondents timely appealed, and their appeals were consolidated. On November 16,
       2011, this court reversed the trial court’s judgment, finding that the City failed to prove them
       guilty beyond a reasonable doubt. See People ex rel. City of Chicago v. Le Mirage, Inc., 2011
       IL App (1st) 093547, ¶ 67. The Illinois Supreme Court granted leave to appeal and found that
       respondents had not challenged the sufficiency of the evidence and, even if they had, the
       evidence was sufficient to support their convictions. The court reversed this court’s judgment
       and remanded with instructions to consider the issues raised by respondents. See People v.
       Le Mirage, Inc., 2013 IL 113482, ¶ 78. The supreme court also held that the building court’s
       order “not to occupy 2nd floor” referred to the second floor of the building located at 2347
       South Michigan Avenue, not the mezzanine VIP area located within E2. Id. ¶ 67.

¶ 46                                        ANALYSIS
¶ 47       Respondents raise evidentiary, jury instruction, and sentencing issues on appeal. We
       affirm their convictions, but, because the trial court improperly considered the E2 tragedy in
       aggravation, we vacate respondents’ sentences and remand for a new sentencing hearing.

¶ 48                                        I. Evidence
¶ 49       Respondents argue that the trial court erred in excluding evidence that would have
       clarified the building court’s ambiguous order and demonstrated that they did not willfully
       violate that order. Hollins also argues that the trial court erred in admitting other-crimes or
       bad-character evidence. We disagree.

¶ 50                             A. Half-Sheet and Attorney Letter
¶ 51        The City moved in limine to bar introduction of the building court’s half-sheet entry and
       Prendergast’s letter to Royce, arguing that the order was controlling. The trial court barred
       admission of this evidence, but allowed testimony regarding both the half-sheet and the
       letter. Respondents argue on appeal that the trial court erred in granting the State’s motion.
       Specifically, they contend the half-sheet and letter would have clarified the building court’s
       ambiguous order. Alternatively, they claim this evidence should have been admitted to show
       that they did not willfully violate the order. The City responds that the order was controlling
       and the half-sheet and letter would have only confused the jury.
¶ 52       The admissibility of evidence is within a trial court’s sound discretion. People v. Illgen,
       145 Ill. 2d 353, 364 (1991). A trial court’s decision regarding the admission of evidence will
       not be overturned absent an abuse of discretion. Id.
¶ 53        Indirect criminal contempt requires (1) the existence of a clear court order, and (2) the
       willful violation of that order. People v. Totten, 118 Ill. 2d 124, 138 (1987). As to the first
       prong, would-be contemnors must receive fair and precise notice of what an order prohibits.
       O’Leary v. Allphin, 64 Ill. 2d 500, 513-14 (1976). Courts must not punish the violation of

                                                 -9-
       “a command that defies comprehension.” International Longshoremen’s Ass’n, Local 1291
       v. Philadelphia Marine Trade Ass’n, 389 U.S. 64, 76 (1967); see also People v. Wilcox, 5 Ill.
2d 222, 228 (1955) (“[T]he mandate of the court must be clear before disobedience can
       subject a person to punishment.”).
¶ 54        Respondents first argue that the order was ambiguous and the half-sheet and letter should
       have been admitted to clarify its meaning. They base their argument on the parol evidence
       rule. See CFC Investment, L.L.C. v. McLean, 387 Ill. App. 3d 520, 528-29 (2008) (describing
       the rule). Under that rule, where a writing is unambiguous on its face, it must be interpreted
       without reliance on parol evidence. Air Safety, Inc. v. Teachers Realty Corp., 185 Ill. 2d 457,
       462 (1999). If, however, the writing is susceptible to multiple meanings, parol evidence may
       be admissible to resolve the ambiguity. Id. at 462-63. Illinois applies the “four corners rule,”
       in which courts look to the language of the writing alone to determine whether it is
       ambiguous. Lease Management Equipment Corp. v. DFO Partnership, 392 Ill. App. 3d 678,
       685 (2009).
¶ 55        We are not convinced that the trial court abused its discretion in refusing to admit the
       letter and half-sheet to clarify the building court’s order. Even if we were, our supreme court
       has unanimously held that the order was unambiguous:
            “[T]he building court’s orders were ‘so specific and clear as to be susceptible of only one
            interpretation [citation].’ The ‘2nd floor’ of the ‘subject premises’–the building at ‘2347
            S. Michigan Ave.’–was not to be occupied. The ‘2nd floor’ of the ‘subject premises’
            means the ‘2nd floor’ of the building; it does not mean the mezzanine level of the
            nightclub, as respondents argue. Therefore, the building court’s orders in this case were
            sufficiently certain, clear, and concise to support a finding of contempt.” Le Mirage, Inc.,
            2013 IL 113482, ¶ 67.
       For similar reasons, we find that the order was facially unambiguous for purposes of the
       parol evidence rule. We therefore reject respondents’ contention that the letter and half-sheet
       were admissible to resolve the order’s ambiguity.
¶ 56        Turning to the second element of indirect criminal contempt, respondents argue that,
       even if the order was unambiguous, the letter and half-sheet were relevant to show that they
       did not willfully violate the building court’s order. Our supreme court described this issue
       succinctly: “If, despite the clarity of the orders, respondents had a good-faith basis to believe
       that the orders did not prohibit operating the nightclub on the second floor of the building,
       then the jury could have concluded that their disobedience of the orders was not willful.” Le
       Mirage, Inc., 2013 IL 113482, ¶ 73.
¶ 57        Respondents are not similarly situated for purposes of this question. There is no evidence
       that Hollins either saw the letter or half-sheet or communicated with his attorneys or Kyles
       about this evidence. See Le Mirage, Inc., 2013 IL 113482, ¶ 70. There is therefore no reason
       to believe that the letter or half-sheet affected his mental state. Indeed, the only evidence at
       trial regarding Hollins’ mental state showed that he knew the second floor must be vacated.
       Benodin testified that he told Hollins that the second floor must be closed, and Shahi testified
       that Hollins asked her what he must do to reopen the second floor. Thus, Hollins’ argument
       that the letter and half-sheet should have been admitted to show that he did not willfully


                                                 -10-
       violate the order is unconvincing.
¶ 58       Kyles, however, presented evidence that, relying on Royce’s advice, he believed the order
       barred only occupancy of the mezzanine VIP area. Notably, there is no evidence that Kyles
       actually saw the letter or half-sheet. Because Kyles did not see these documents, this
       evidence would not have had a direct bearing on whether he willfully violated the building
       court’s order. To the extent that this evidence indirectly affected his mental state via his
       attorneys, he was allowed to fully explore that theory at trial. Royce testified that, relying on
       the letter and half-sheet, he told Kyles that there was an inconsistency between the order, the
       half-sheet, and Prendergast’s letter, but advised him to vacate only the VIP section. Given
       this, we cannot say that the trial court abused its discretion in refusing to admit the letter and
       half-sheet. See People v. Morgan, 197 Ill. 2d 404, 455 (2001) (a trial court abuses its
       discretion only where its decision is “ ‘arbitrary, fanciful, or unreasonable’ or where no
       reasonable man would take the trial court’s view” (quoting People v. Illgen, 145 Ill. 2d 353,
       364 (1991))). Because the trial court properly excluded the letter and half-sheet as irrelevant
       to the order’s ambiguity and respondents’ mental states, we need not address respondents’
       contention that the letter and half-sheet did not constitute hearsay.2
¶ 59       Even if we believed that the trial court erred in barring admission of the letter and half-
       sheet, any error would be harmless. Evidentiary errors are harmless if the record affirmatively
       shows that the errors were not prejudicial. People v. Carlson, 92 Ill. 2d 440, 449 (1982).
       Although the letter and half-sheet were not admitted, respondents were still allowed to elicit
       testimony regarding this evidence and its effect upon their mental states. The jury therefore
       heard respondents’ theories that the order was ambiguous and that their violation of the order
       was not willful. Ultimately, there was ample evidence that respondents willfully violated the
       order. Even accepting respondents’ contention that they believed the order only prohibited
       occupancy of the mezzanine VIP area, seven witnesses for the City testified that both E2’s
       main floor and mezzanine were regularly occupied post-July 19, 2002. Respondents therefore
       willfully violated the order even as they perceived it. There is no reasonable probability that
       the jury in this case would have acquitted had the letter and half-sheet been admitted at trial.

¶ 60                       B. Other-Crimes or Bad-Character Evidence
¶ 61       Kyles testified at trial that he and Hollins never tried to conceal their business
       relationship. The City impeached Kyles with an affidavit pertaining to a 2002 liquor license
       action, in which he swore that Hollins was merely a consultant. Kyles admitted that he did
       so because Hollins was “legally ineligible” to manage E2. Hollins now argues that the City
       improperly elicited other-crimes or bad-character evidence, where Kyles testified that Hollins


               2
                 Kyles briefly argues that the trial court erred in quashing a subpoena for Judge Lynch, who
       presided over the building court proceedings, and who could have testified regarding the order’s
       meaning. He abandons this argument in his reply brief. Regardless, the order was not ambiguous,
       and judges do not normally testify regarding their thinking upon issuing orders. See Thomas v. Page,
       361 Ill. App. 3d 484, 488 (2005) (judges may not testify regarding their mental processes in reaching
       a decision). We are therefore unpersuaded by Kyles’ argument.

                                                  -11-
       was “legally ineligible” to own or operate a business with a liquor license, and the City
       compounded the harm by referencing his ineligibility in closing argument. The City responds
       that Hollins forfeited this claim, the phrase “legally ineligible” is innocuous, and any harm
       was mitigated by a limiting instruction.
¶ 62       We turn first to the City’s forfeiture claim, the sole basis of which is that Hollins failed
       to object to each question concerning his legal ineligibility. To preserve an error for appellate
       review, a criminal defendant must object at trial and include the issue in a posttrial motion.
       People v. Enoch, 122 Ill. 2d 176, 186 (1988). The issue raised on appeal need not be identical
       to the objection raised at trial. People v. Lovejoy, 235 Ill. 2d 97, 148 (2009). Rather, a claim
       is preserved so long as the trial court had an opportunity to address the essential claim. Id.
¶ 63       In this case, the City impeached Kyles with an affidavit he submitted to the City of
       Chicago:
                “Q. [City] And in that affidavit you say to her that since remodeling and reopening
           as Epitome, Calvin Hollins has been retained by the corporation as a consultant for the
           restaurant services and operation. Mr. Hollins receives a check for $750 per week for his
           services.
                That’s what you told her, right? ***
                A. [Kyles] That’s correct.
                Q. And the reason you did this is because you knew that Mr. Hollins was legally
           ineligible to be a manager in your bar. You knew that, didn’t you?
                A. Yes.”
       Following this colloquy, a sidebar was conducted, during which Hollins’ attorney stated,
       “There is a motion in limine in this case and they’re butting right up against it.” The City
       responded, “I always warned them the magic day could come up if he got up here and told
       me lies. I am not going to mention one word about manslaughter. I’m just going to say
       legally ineligible. That’s my words. Wasn’t that cute, Judge?”
¶ 64       We believe Hollins preserved this issue for appellate review. The trial court had an
       opportunity to address Hollins’ claim that discussion of his ineligibility was unfairly
       prejudicial. He was not required to object to every variation on this question. We therefore
       reject the City’s forfeiture argument.
¶ 65       Turning to the merits, Hollins’ argument that the City improperly introduced other-crimes
       evidence is misplaced. The City never mentioned his manslaughter conviction, nor does the
       phrase “legally ineligible” necessarily suggest a criminal record or other bad acts. Thus,
       People v. Harris, 224 Ill. App. 3d 649 (1992), which Hollins cites, is distinguishable, as the
       prosecution there introduced the defendant’s prior criminal convictions.
¶ 66       Here, the City, at worst, presented evidence of Hollins’ bad character in that he was
       “legally ineligible” to manage a bar. Character evidence is generally inadmissible when a
       defendant’s character is not at issue. People v. Lucas, 151 Ill. 2d 461, 483 (1992). Evidence
       of a defendant’s bad character is inadmissible until the defendant presents evidence of his
       good character. Id. at 484.
¶ 67       We agree with the City that the phrase “legally ineligible” is innocuous. The phrase was

                                                 -12-
       introduced during the City’s impeachment of Kyles regarding his claim that he never tried
       to hide his business relationship with Hollins. There is no reason to think that the jury, as
       Hollins suggests, believed that he “had some horrid unmentioned skeleton in his closet.” The
       City never explored or even hinted why Hollins was ineligible to manage a bar.
¶ 68       Regardless, any damage would have been cured by the trial court’s limiting instruction,
       which directly addressed this issue:
           “You heard evidence regarding an affidavit by Respondent Kyles and statements
           contained in that affidavit. Evidence regarding that affidavit and statements contained in
           that affidavit are limited and they may not be considered by you against Respondent
           Hollins.”
       Accordingly, we reject Hollins’ claim that the City improperly presented other-crimes or bad-
       character evidence.

¶ 69                                     II. Jury Instructions
¶ 70       Respondents argue that the trial court erred in instructing the jury regarding
       accountability for acts performed on behalf of a corporation pursuant to IPI Criminal 4th No.
       5.11. They also contend that the trial court erred in failing to instruct the jury on the legal
       definition of the term willfully pursuant to Illinois Pattern Jury Instructions, Criminal, No.
       5.01B (4th ed. 2000) (hereinafter, IPI Criminal 4th No. 5.01B), after the jury asked the court
       to define that term. Although the trial court erred in the second instance, we hold that the
       error was harmless.
¶ 71       The purpose of instructions is to inform the jury of the correct legal rules and guide it in
       reaching a verdict. People v. Lovejoy, 235 Ill. 2d 97, 150 (2009). Instructions are proper if
       there is some evidence in the record to justify them. People v. Mohr, 228 Ill. 2d 53, 65
       (2008). Even very slight evidence of a theory will justify giving an instruction. People v.
       Hari, 218 Ill. 2d 275, 296 (2006). Instructions not supported by either the evidence or the law
       should not be given. Id.
¶ 72       Whether an instruction should be given is a matter within the trial court’s discretion.
       Mohr, 228 Ill. 2d at 65. A trial court’s decision regarding jury instructions should not be
       disturbed absent an abuse of discretion. In re Timothy H., 301 Ill. App. 3d 1008, 1015
       (1998). A trial court abuses its discretion when the instructions may mislead the jury or fail
       to accurately state the law. Id.

¶ 73                                A. IPI Criminal 4th No. 5.11
¶ 74       During the jury instruction conference, the City requested IPI Criminal 4th No. 5.11,
       which concerns acts an individual commits on a corporation’s behalf. Kyles and Hollins
       objected, arguing that Le Mirage was no longer a respondent, and that neither individual had
       tried to hide behind their corporation. The trial court gave the instruction over respondents’
       objections.
¶ 75       Respondents argue on appeal that the trial court erred in instructing the jury pursuant to
       IPI Criminal 4th No. 5.11, because the City offered no evidence that respondents acted on

                                                -13-
       Le Mirage’s behalf and, although the City named Le Mirage as a respondent in its original
       petition, it later amended the petition to omit Le Mirage. According to respondents, the
       instruction could have confused the jury. The City argues that Kyles forfeited review of this
       issue by failing to expressly object to the instruction. The City further argues that respondents
       were Le Mirage’s sole shareholders and acted on their corporation’s behalf.
¶ 76        Kyles did not forfeit this issue. Kyles’ attorney repeatedly argued during the jury
       instruction conference that IPI Criminal 4th No. 5.11 was inapplicable, insisting that “no one
       *** has tried to hide behind a corporate shield, Judge.” He further contended that the jury
       would be confused because even “[t]he lawyers don’t understand this instruction.” Kyles also
       included this argument in his posttrial motion. Even if he had not, substantial defects in jury
       instructions may be noticed despite failure to make a timely objection. People v. Thurman,
       104 Ill. 2d 326, 329 (1984). We therefore turn to the merits.
¶ 77        Because corporations are “persons” for purposes of criminal liability, a corporation may
       be held accountable for its agents’ crimes and vice versa. 720 ILCS 5/2-15, 5-4, 5-5 (West
       2002). Specifically, section 5-5 of the Criminal Code of 1961 provides in pertinent part that
       a person “is legally accountable for conduct which is an element of an offense and which,
       in the name or in behalf of a corporation, he performs or causes to be performed, to the same
       extent as if the conduct were performed in his own name or behalf.” 720 ILCS 5/5-5 (West
       2002). This provision means that “ ‘an individual acting for a corporation is fully responsible
       for his own criminal acts and is punishable accordingly.’ ” People v. Parvin, 125 Ill. 2d 519,
       528 (1988) (quoting Ill. Ann. Stat., ch. 38, ¶ 5-5, Committee Comments, at 320 (Smith-Hurd
       1972)); see also People v. Runner, 266 Ill. App. 3d 441, 445 (1994) (corporate agents may
       be held criminally liable for acts they commit on the corporation’s behalf); People v. Floom,
       52 Ill. App. 3d 971, 977 (1977) (same).
¶ 78        IPI Criminal 4th No. 5.11, which is based on section 5-5, states that “[a] person is legally
       responsible for conduct which he performs or causes to be performed in the name of or on
       behalf of a corporation to the same extent as though the conduct were performed in his own
       name or behalf.” Respondents base their argument on the Committee Note to IPI Criminal
       4th No. 5.11, which states, “Give when an individual is jointly charged with his corporate
       employer or is charged individually for conduct committed on behalf of his corporate
       employer.” (Emphasis added.)
¶ 79        Kyles alone argues that instructing the jury pursuant to IPI Criminal 4th No. 5.11 was
       improper, because he, Hollins, and Le Mirage were not jointly charged. Kyles is correct in
       one regard: Le Mirage was omitted from the City’s third amended petition. But he ignores
       the word “or” in the Committee Note. Id. Charging a corporation and its agents jointly is only
       one ground for instructing a jury under IPI Criminal 4th No. 5.11.
¶ 80        Even setting this aside, Kyles’ theory that he cannot be held accountable for acts he
       performed on Le Mirage’s behalf unless Le Mirage is charged is untenable. The City’s
       decision not to prosecute Le Mirage is inconsequential. A person may be held accountable
       for the acts of another regardless of whether the other person has been prosecuted. 720 ILCS
       5/5-3 (West 2002); see People v. Schmitt, 131 Ill. 2d 128, 139 (1989) (Illinois does not
       distinguish between principals and accessories, and the indictment or conviction of one


                                                 -14-
       accomplice is not a prerequisite to the indictment or conviction of another). In particular,
       prosecution of a corporation is not a condition precedent to prosecution of the corporation’s
       agent. See Ill. Ann. Stat., ch. 38, ¶ 5-5, Committee Comments, at 294 (Smith-Hurd 1989)
       (agent’s prosecution, conviction, and sentence are not dependent on the corporation’s); see
       also 1 John F. Decker & Christopher Kopacz, Illinois Criminal Law § 3.12, at 3-59 (5th ed.
       2012) (“The fact that the corporation itself is not or cannot be prosecuted is immaterial, for
       prosecution of the principal (the corporation) is no longer a condition precedent to
       prosecution of the accomplice (the corporate agent) in Illinois.”).
¶ 81       Kyles further argues that IPI Criminal 4th No. 5.11 improperly allowed the jury to hold
       him accountable for acts performed by third parties, including Envy Productions, while he
       knew nothing of the building code violations. In other words, Kyles maintains that IPI
       Criminal 4th No. 5.11 allowed the jury to find him guilty without proof of either an actus
       reus or a mens rea. Kyles misreads IPI Criminal 4th No. 5.11. Neither the instruction on its
       face nor the law underlying the instruction supports this conclusion. The instruction itself
       states that a person is accountable for conduct “which he performs or causes to be performed
       in the name or on behalf of a corporation.” (Emphasis added.) IPI Criminal 4th No. 5.11.
       Kyles would therefore not be liable for others’ acts of which he was unaware. See 2 Wayne
       R. LaFave, Substantive Criminal Law § 13.5 nn.113-15 (2d ed. 2012) (accomplice liability
       cannot rest on one’s status as a corporate officer alone, but like any accountability offense
       requires proof that crimes were committed at one’s direction or with one’s permission). The
       instruction merely prevents corporate agents from hiding behind the excuse that they were
       merely acting “in the name of or on behalf of a corporation.” IPI Criminal 4th No. 5.11; see
       also Parvin, 125 Ill. 2d at 528 (section 5-5(a) ensures that “ ‘an individual acting for a
       corporation is fully responsible for his own criminal acts and is punishable accordingly’ ”
       (quoting Ill. Ann. Stat., ch. 38, ¶ 5-5, Committee Comments, at 294 (Smith-Hurd 1989))).
       As in all accountability cases, the trier of fact was still required to find an actus reus–the
       promotion or facilitation of an illegal act. See People v. Peterson, 273 Ill. App. 3d 412, 419-
       20 (1995) (accountability requires proof that an accomplice in some way aided, encouraged,
       or incited a crime).
¶ 82       Similarly, nothing in instruction IPI Criminal 4th No. 5.11 negated the mens rea
       requirement. IPI Criminal 4th No. 5.11 does not describe a separate offense, but rather
       provides an alternate theory for proving respondents guilty of contempt. See People v. Ceja,
       204 Ill. 2d 332, 361 (2003) (accountability is not a separate offense, but an alternate theory).
       The jury here was still instructed that, to convict respondents, it must find that they willfully
       violated a valid court order. Nothing in IPI Criminal 4th No. 5.11 undermined that
       instruction. Thus, as in all accountability cases, the trier of fact was still required to find a
       mens rea. See People v. Perez, 189 Ill. 2d 254, 267-68 (2000) (accomplice liability requires
       a mental state). Kyles’ contention that IPI Criminal 4th No. 5.11 “allowed a conviction that
       was not based on a knowing and willful act by Kyles” is therefore unfounded.
¶ 83       Turning to the Committee Note’s second half, both respondents argue that the City
       presented no evidence that they acted “in the name of or on behalf of a corporation” and,
       thus, IPI Criminal 4th No. 5.11 was improper. Respondents’ argument is unconvincing. They
       did not own and operate E2 as individuals, but rather through Le Mirage, a corporation. The

                                                 -15-
       City presented evidence that Le Mirage faced financial difficulties in 2002, and Hollins had
       to mortgage his home to finance E2’s operations. The City painted Le Mirage as a financially
       troubled corporation that continued to operate E2 despite a circuit court order barring the
       club’s occupancy.
¶ 84       Given this evidence, it was not error for the trial court to instruct the jury that respondents
       may be held accountable if they acted “in the name of or on behalf” of Le Mirage, just as if
       they had acted in their own names or on behalf of themselves as individuals. Very slight
       evidence of a theory will justify giving an instruction. Hari, 218 Ill. 2d at 296. Here, more
       than slight evidence showed that respondents owned and operated E2 through a corporation
       and were acting on the corporation’s behalf when they violated the building court’s order.
       We therefore cannot say that the trial court abused its discretion.
¶ 85       Even if the trial court had erred in instructing the jury pursuant to IPI Criminal 4th No.
       5.11, we would find that such error was harmless. Error in giving a jury instruction is
       harmless where the result at trial would not have been different had the jury been properly
       instructed. People v. Pomykala, 203 Ill. 2d 198, 210 (2003). In particular, error in giving an
       accountability instruction is harmless where there is sufficient evidence to prove that the
       defendant actually committed the offense. People v. Zirko, 2012 IL App (1st) 092158, ¶ 39;
       People v. Scott, 271 Ill. App. 3d 307, 314 (1994); People v. Byrd, 206 Ill. App. 3d 996, 1007
       (1990). Here, there was sufficient evidence that respondents actually committed the offense.
       Thus, any error in instructing the jury regarding accountability was harmless.

¶ 86                                B. IPI Criminal 4th No. 5.01B
¶ 87        Respondents next contend that the trial court erred in failing to instruct the jury regarding
       the definition of willfully. During the jury instruction conference, the City requested IPI
       Criminal 4th No. 5.01B, which defines the terms knowingly and willfully, but withdrew that
       instruction. The following day, Hollins requested a nonpattern jury instruction defining
       willfully based on Black’s Law Dictionary. The trial court initially stated, “We were talking
       about willful violation throughout. I think it would be helpful to tell them what’s willful.”
       The City, however, argued that willfulness is within the jury’s common understanding and,
       just as reasonable doubt should not be defined, neither should the term willfully. Kyles
       wavered, first stating “we can go with no instruction,” then, “Just so the record is clear, I’m
       for Black’s. But can I go without it,” then, after the possibility of IPI Criminal 4th No. 5.01B
       was raised once again, “We don’t want that. We’ll go with nothing.” The court ruled, “We
       will go with nothing.”
¶ 88        Approximately 30 minutes into its deliberations, the jury asked the trial court for a
       definition of the term willfully. The jury note is not included in the record on appeal. The
       court described the note on record, however, and explained that it had instructed the jury that
       it had “received all the instructions and evidence the Court has admitted. Please continue to
       deliberate.” Hollins noted his objection: “Just for the record, we had asked that the
       instruction we tendered regarding willful be tendered to the jury at that time.” Kyles did not
       voice an objection.
¶ 89        The State first argues that respondents forfeited this issue. Kyles included this issue in

                                                  -16-
       his posttrial motion. (“The Court erred by failing to include an instruction on willfulness.”
       “The jurors should have been given guidance on the key element of the crime, particularly
       when they indicated they were confused and requested guidance.”) As did Hollins. (“That
       the Court erred in not defining the term “willful.” “That the Court erred in denying the
       request from Respondent that the instruction regarding “willful” be tendered to the trier of
       fact during deliberations.”)
¶ 90        But neither respondent requested an IPI Criminal 4th No. 5.01B instruction during the
       jury instruction conference or when the jury sent its note. Hollins requested a nonpattern jury
       instruction based on Black’s Law Dictionary, but failed to argue that IPI Criminal 4th No.
       5.01B inaccurately stated the law. See People v. Hudson, 222 Ill. 2d 392, 399-400 (2006) (IPI
       Criminal should be used, unless it does not accurately state the law (citing Ill. S. Ct. R.
       451(a) (eff. July 1, 1997)). As Hollins admits on appeal, the instruction he proffered–“Willful
       conduct is conduct which is voluntary and intentional, but not necessarily
       malicious”–improperly raised the City’s burden, requiring intentional, rather than willful or
       knowing conduct. Compare 720 ILCS 5/4-5 (West 2002) (equating willful with knowing,
       rather than intentional). When the jury asked the trial court to define willfully, Hollins
       renewed his request for a nonpattern jury instruction. Similarly, Kyles did not request an IPI
       Criminal 4th No. 5.01B instruction. Indeed, when IPI Criminal 4th No. 5.01B was discussed,
       his attorney stated, “We don’t want that. We’ll go with nothing.” At times, he joined in
       Hollins’ request for a nonpattern jury instruction, but when the jury sent its note, he did not
       voice an objection. Respondents therefore did not preserve this issue. Nonetheless, they ask
       us to apply the plain-error doctrine. We must first determine whether error occurred. People
       v. Piatkowski, 225 Ill. 2d 551, 565 (2007); People v. Herron, 215 Ill. 2d 167, 179 (2005)
       (citing Ill. S. Ct. R. 451(c) (eff. July 1, 1997)).
¶ 91        A trial court must instruct a jury that has posed an explicit question or asked for
       clarification on a point of law. People v. Childs, 159 Ill. 2d 217, 228-29 (1994). This is true
       even where the jury was properly instructed prior to deliberation. Id. A trial court may refuse
       to answer a jury’s question if the instructions already given are readily understandable and
       sufficiently explain the law, further instruction would not be useful or may mislead the jury,
       the jury’s inquiry involves a question of fact, the jury’s question is ambiguous, or answering
       the question would require expressing an opinion that would likely direct the verdict. People
       v. Reid, 136 Ill. 2d 27, 39-40 (1990).
¶ 92        Indirect criminal contempt requires proof beyond a reasonable doubt of (1) the existence
       of a court order, and (2) the willful violation of that order. People v. Totten, 118 Ill. 2d 124,
       138 (1987). Accordingly, the trial court instructed the jury that “A person commits the
       offense of indirect criminal contempt when he willfully violates a valid court order.” The
       court further instructed the jury regarding the elements of indirect criminal contempt,
       including “that respondent willfully violated said order.” But the court did not instruct the
       jury pursuant to IPI Criminal 4th No. 5.01B. That instruction provides the following:
                “[1] A person [(knows) (acts knowingly with regard to) (acts with knowledge of)] the
            nature or attendant circumstances of his conduct when he is consciously aware that his
            conduct is of such nature or that such circumstances exist. Knowledge of a material fact
            includes awareness of the substantial probability that such fact exists.

                                                 -17-
                [2] A person [(knows) (acts knowingly with regard to) (acts with knowledge of)] the
           result of his conduct when he is consciously aware that such result is practically certain
           to be caused by his conduct.
                [3] [Conduct performed knowingly or with knowledge is performed willfully.]” IPI
           Criminal 4th No. 5.01B.
       IPI Criminal 4th No. 5.01B is based on section 4-5 of the Illinois Criminal Code, which
       defines knowingly and states, “Conduct performed knowingly or with knowledge is
       performed wilfully, within the meaning of a statute using the term ‘willfully’, unless the
       statute clearly requires another meaning.” 720 ILCS 5/4-5 (West 2010).
¶ 93       The parties present two related questions: (1) whether willfully has a plain and ordinary
       meaning within the jurors’ common understanding; and (2) whether the trial court was
       required to instruct the jurors pursuant to IPI Criminal 4th No. 5.01B after they asked for a
       definition of willfully.
¶ 94       The City argues that an instruction was unnecessary, because the meaning of “ ‘willful’
       is within the jury’s common understanding” and “is not confusing, ambiguous, or subject to
       different interpretations.” See People v. Sanchez, 388 Ill. App. 3d 467, 477-78 (2009) (courts
       need not define words with a commonly understood meaning). Several Illinois decisions
       have found that knowing–an arguably similar term–has a plain and ordinary meaning within
       the jury’s common knowledge, and no instruction need be given absent the jury’s request for
       a definition or expression of confusion. See People v. Perry, 2011 IL App (1st) 081228, ¶ 60;
       People v. Sanders, 368 Ill. App. 3d 533, 536-38 (2006); People v. Sandy, 188 Ill. App. 3d
833, 841-42 (1989); People v. Masini, 65 Ill. App. 3d 1011, 1015 (1978); People v.
       Montgomery, 18 Ill. App. 3d 828, 833-34 (1974).
¶ 95       The same cannot be said of willful. The term’s legal meaning is notoriously difficult to
       pin down. See United States v. Wheeler, 540 F.3d 683, 689 (7th Cir. 2008) (willful may mean
       intentional or knowing depending on the context); Bryan v. United States, 524 U.S. 184, 191
       (1998) (“willfully” is “a word of many meanings whose construction is often dependent on
       the context in which it appears” (internal quotation marks omitted)); Spies v. United States,
       317 U.S. 492, 497-98 (1943) (willful may require voluntary or purposeful conduct in some
       contexts, but an evil motive in others); State v. Hanson, 2012 WI 4, ¶ 21, 338 Wis. 2d 243,
       808 N.W.2d 390 (“willful is susceptible of different meanings in different contexts” (internal
       quotation marks omitted)); State v. Sinner, 779 S.W.2d 690, 692-93 (Mo. Ct. App. 1989)
       (“the term ‘willful’ has plagued our courts,” at times meaning “intentional,” at times meaning
       “intentionally” or “knowingly”); People v. Clay, 167 Ill. App. 3d 628, 635 (1988) (equating
       willful with knowing, but discussing federal law indicating that willful means an “evil
       motive” or “bad intent or purpose”).
¶ 96       The term’s meaning in Illinois statutes is no exception. Prior to the Criminal Code of
       1961, willful was used to describe both intentional and knowing conduct, and sometimes
       both. Ill. Ann. Stat., ch. 38, ¶ 4-3, Committee Comments, at 199 (Smith-Hurd 1989). Passage
       of the Criminal Code of 1961 helped matters only slightly, generally equating willfulness
       with knowledge, but allowing for other meanings. See 720 ILCS 5/4-5 (West 2010)
       (“Conduct performed knowingly or with knowledge is performed wilfully, within the


                                               -18-
      meaning of a statute using the term ‘willfully’, unless the statute clearly requires another
      meaning.” (Emphasis added.)); see also IPI Criminal 4th No. 5.01B, Committee Note
      (“When willfulness is an issue, Section 4-6 [sic] requires the trial court to determine whether
      the statute using that word ‘clearly requires another meaning.’ If so, the jury should be
      instructed accordingly.”); 1 John F. Decker & Christopher Kopacz, Illinois Criminal Law
      § 2.07[b], at 2-81 (5th ed. 2012) (“While clarity was the hallmark of the legislative drafting
      effort reflected in virtually all of the mens rea definitions contained in article 5/4 of the 1961
      code,” the definition of willful is a “notable exception.”).
¶ 97       To the extent that Illinois now equates willfulness with knowledge, rather than intent, our
      State is out-of-step with several jurisdictions, as well as with the term’s common meaning.
      See, e.g., State v. Garrard, 700 S.E.2d 269, 272 (S.C. Ct. App. 2010) (willful means “a
      voluntary and intentional act”); Fugate v. Florida Election Comm’n, 924 So. 2d 74, 75 (Fla.
      Dist. Ct. App. 2006) (per curiam) (a willful act is “voluntarily and intentionally performed
      with specific intent and bad purpose to violate or disregard the requirements of the law”);
      State v. Parenteau, 569 A.2d 477, 479 (Vt. 1989) (willful “denotes intention” or “by
      design”); Decker & Kopcz, supra § 2.07[b], at 2-81 (“Notwithstanding the fact that a
      common sense, dictionary definition of ‘willful’ carries purposive implications, it may
      reasonably be concluded that these implications are not contemplated in the Illinois usage
      of the term.”); Black’s Law Dictionary 1593 (7th ed. 1999) (defining willful as “[v]oluntary
      and intentional, but not necessarily malicious”).
¶ 98       The City’s argument that the meaning of “ ‘willful’ is within the jury’s common
      understanding” and “is not confusing, ambiguous, or subject to different interpretations” is
      therefore misplaced. With this in mind, we turn to the second question: whether the trial
      court was required to instruct the jury pursuant to IPI Criminal 4th No. 5.01B after it asked
      for a definition of willfully. While we have not addressed this precise issue, Illinois courts
      have addressed a similar question regarding the term knowingly.
¶ 99       In People v. Brouder, 168 Ill. App. 3d 938, 946 (1988), the jury sent several notes to the
      trial court indicating that it was confused about the meaning of knowing resistance for the
      purposes of resisting arrest. The trial court twice responded that the jury had heard all of the
      evidence and received its instructions and should continue to deliberate. Id. at 946-47. After
      the jury continued to express its confusion, defense counsel tendered an instruction defining
      knowingly as “consciously aware that such result is practically certain to be caused by his
      conduct.” (Internal quotation marks omitted.) Id. at 947. The trial court never ruled on this
      issue. Id. On appeal, this court held that the trial court had committed reversible error in
      failing to instruct the jury regarding the definition of knowingly. Id. at 947-48. Specifically,
      we noted that, because the jury demonstrated confusion as to a question of law and
      “specifically requested the trial court’s assistance as to the meaning of ‘knowing
      resistance,’ ” the trial court was required to define the term. (Emphasis omitted.) Id. at 948.
¶ 100      After People v. Brouder, IPI Criminal 4th No. 5.01B was added to define knowingly. IPI
      Criminal 4th No. 5.01B, Committee Note, at 142; see also People v. Lowry, 354 Ill. App. 3d
760, 765 (2004). Since IPI Criminal 4th No. 5.01B’s addition in 1989, a general rule has
      emerged: If a jury asks the court to define a mental state term, or manifests confusion or
      doubt regarding a term’s meaning, the court must instruct them accordingly. See Lowry, 354

                                                 -19-
        Ill. App. 3d at 765-68 (trial court erred in failing to instruct the jury pursuant to IPI Criminal
        4th No. 5.01B after jury sent note stating, “knowingly [implies] that it wasn’t an accident,
        or can it be accidental and knowing”); People v. Comage, 303 Ill. App. 3d 269 (1999) (trial
        court erred in failing to instruct the jury pursuant to IPI Criminal 4th No. 5.01B after jury
        sent note with the word knowingly underlined, stating “ ‘Can we have further explanation on
        this paragraph?’ ”); but see People v. Waldron, 219 Ill. App. 3d 1017, 1039-41 (1991)
        (failure to instruct jury was not error, despite note asking court to define intent, because jury
        sent only one note and never expressed that it had reached a “deadlock”).
¶ 101        Where, however, a jury neither asks the court to define a mental state term nor manifests
        confusion or doubt regarding a term’s meaning, an instruction is unnecessary. See People v.
        Averett, 381 Ill. App. 3d 1001, 1011-16 (2008) (trial court did not err in failing to define
        intent, where jury’s note did not ask for definition of term or show confusion about the term);
        People v. Sanders, 368 Ill. App. 3d 533, 536-38 (2006) (same); People v. Simester, 287 Ill.
        App. 3d 420, 431 (1997) (same regarding knowledge and intent); People v. Sandy, 188 Ill.
        App. 3d 833, 841-42 (1989) (same regarding knowingly); see also Lowry, 354 Ill. App. 3d
        at 768 (“this opinion should not be interpreted as requiring the definition of ‘knowingly’ to
        be routinely given in every case”); IPI Criminal 4th No. 5.01B, Committee Note, at 142
        (“The Committee takes no position as to whether this definition should be routinely given
        in the absence of a specific jury request.”).
¶ 102        Here, the jury asked the court to define willfully, a term that, unlike knowingly, does not
        have a plain and ordinary meaning. As shown above, when a jury expressly asks a trial court
        to define a mental state term, the court must instruct them accordingly. See Lowry, 354 Ill.
        App. 3d at 765-68; People v. Comage, 303 Ill. App. 3d at 273-75; Brouder, 168 Ill. App. 3d
        at 946-48. Thus, the trial court in this case erred in refusing to instruct the jury pursuant to
        IPI Criminal 4th No. 5.01B.
¶ 103        People v. Powell, 159 Ill. App. 3d 1005, 1013-14 (1987), on which the City relies, is
        factually distinguishable. There, the jury asked the trial court whether intent and knowledge
        were equivalent. Defense counsel objected to a clarifying instruction, and the court told the
        jury, “ ‘so far as the law is concerned, as far as your instructions are concerned, we do not
        have a separate and distinct definition of intent nor [sic] knowingly.’ ” Id. at 1014. The
        appellate court found that the trial court did not err, because the terms each had a plain and
        ordinary meaning within a jury’s common understanding, and the trial court’s response
        merely allowed the jurors to use their own understanding of the terms. Id. at 1013.
¶ 104        The jurors here, unlike those in Powell, directly asked the court to define a term, not
        whether two terms are equivalent. More importantly, the Powell court could not have relied
        on a pattern jury instruction to answer the jury’s question because IPI Criminal 4th No. 5.01B
        did not yet exist. Because the jury in this case directly requested a definition of willfully, and
        because the trial court had the benefit of IPI Criminal 4th No. 5.01B, we hold that the trial
        court erred in failing to instruct the jury.
¶ 105        We must now decide whether the trial court’s error rose to the level of plain error. We
        may review an unpreserved error where (1) a case is closely balanced, and a clear or obvious
        error alone threatened to tip the scales of justice against the defendant; or (2) a clear or


                                                  -20-
        obvious error was so serious that it affected the trial’s fairness and challenged the integrity
        of the judicial process. Piatkowski, 225 Ill. 2d at 565. Under both plain-error prongs,
        defendant has the burden of persuasion. People v. Naylor, 229 Ill. 2d 584, 593 (2008). Where
        a defendant fails to establish plain error, the result is procedural default. Id.
¶ 106       Respondents are not entitled to a new trial under the first plain-error prong. The question
        is whether the evidence was so closely balanced that the jury may have reached its verdict
        based on the error, not the proper evidence, and wrongly convicted an innocent person.
        Herron, 215 Ill. 2d at 179. Put another way, was the evidence that respondents willfully
        occupied E2 closely balanced? We hold that it was not.
¶ 107       There was ample evidence that respondents willfully violated a clear building court order.
        Seven witnesses testified that E2 was occupied post-July 19, 2002, and Kyles himself
        testified that he and Hollins continued to operate E2 between July 19, 2002, and February
        16, 2003. Even if we accepted respondents’ claim that they believed the order barred
        occupancy of only the mezzanine VIP area, the same seven witnesses testified that E2’s
        mezzanine was regularly occupied post-July 19, 2002. Respondents’ claim that they were
        unaware that the VIP area was being used taxes the imagination. The evidence, in short, was
        not closely balanced, such that the failure to instruct the jury pursuant to IPI Criminal 4th No.
        5.01B could have tipped the scales against respondents.
¶ 108       Nor was the error here so serious that it affected the trial’s fairness and challenged the
        integrity of the judicial process. Piatkowski, 225 Ill. 2d at 565. In recent years, our supreme
        court has clarified that plain error under the second prong is severely limited. See People v.
        Thompson, 238 Ill. 2d 598, 613-15 (2010) (equating the second prong of plain error with the
        federal structural error standard); People v. Glasper, 234 Ill. 2d 173, 199-200 (2009) (same).
        Jury instructions regarding the elements of the offense are essential to a fair trial, and the
        failure to instruct a jury in these areas constitutes grave error. People v. Reddick, 123 Ill. 2d
184, 198-99 (1988). But the trial court here instructed the jury regarding the elements of
        indirect criminal contempt. The court erred only in refusing to define willfully. This error was
        not so serious that it affected the trial’s fairness and challenged the integrity of the judicial
        process. A defendant’s right to have a term defined–even a term describing the requisite
        mental state–does not rise to the same level of importance as instructing the jury on the
        elements of the offense. This is especially true where instructing a jury pursuant to IPI
        Criminal 4th No. 5.01B (equating willfully and knowingly) would have presented a lower
        threshold for the City than the common meaning of the term (often equating willfully with
        purposefully, intentionally, or with an evil motive).
¶ 109       Alternatively, Hollins claims that his attorney was ineffective in failing to tender IPI
        Criminal 4th No. 5.01B. The right to counsel guaranteed by the United States and Illinois
        Constitutions includes the right to effective assistance of counsel. U.S. Const., amends. VI,
        XIV; Ill. Const. 1970, art. I, § 8; Strickland v. Washington, 466 U.S. 668, 686 (1984). To
        prevail on an ineffective assistance of counsel claim, “[a] defendant must show that counsel’s
        performance fell below an objective standard of reasonableness and that there is a reasonable
        probability that, but for counsel’s unprofessional errors, the result of the proceeding would
        have been different.” People v. Manning, 241 Ill. 2d 319, 326 (2011) (citing Strickland, 466
U.S. at 688). Under the first Strickland prong, a defendant must show that his trial attorney’s

                                                  -21-
        performance was deficient. People v. Enis, 194 Ill. 2d 361, 376 (2000). Under the second,
        a defendant must show that counsel’s deficient performance undermined confidence in the
        trial’s outcome. Id.
¶ 110        In Lowry, we held that defense counsel provided deficient representation where, faced
        with a jury note requesting a definition of knowingly, he agreed that no instruction was
        necessary. Lowry, 354 Ill. App. 3d at 767. We noted that counsel there showed that his
        inaction was not strategic, but, rather, due to confusion regarding the jury’s question. Id. We
        further held that counsel’s deficient performance prejudiced defendant, because his mental
        state was a critical issue at trial. Id. at 768.
¶ 111        This case is distinguishable from Lowry. Unlike knowing, willful is a slippery term with
        several meanings. As the jury instruction conference illustrates, Hollins’ attorney was aware
        of IPI Criminal 4th 5.01B, but chose not to tender it. Defense counsel’s choice of jury
        instructions is normally a tactical decision within his or her discretion. People v. Mims, 403
Ill. App. 3d 884, 890 (2010); People v. Bobo, 375 Ill. App. 3d 966, 977 (2007). The
        instruction Hollins tendered based on Black’s Law Dictionary was considerably more
        favorable to the defense than IPI Criminal 4th No. 5.01B. IPI Criminal 4th No. 5.01B equates
        willful and knowing, and therefore sets a low threshold for the City. The instruction Hollins
        sought–“Willful conduct is conduct which is voluntary and intentional, but not necessarily
        malicious”–would have set a higher hurdle for the State to clear, as it equated willful and
        intentional.
¶ 112        Unlike in Lowry, counsel’s refusal to tender IPI Criminal 4th No. 5.01B constituted
        reasonable trial strategy. Because IPI Criminal 4th No. 5.01B’s description of willfully is
        more favorable to the prosecution than the common meaning of the term–or, for that matter,
        the definition given in several other jurisdictions–it would be reasonable for defense counsel
        to forgo instructing the jury pursuant to that instruction. Thus, defense counsel’s failure to
        tender IPI Criminal 4th No. 5.01B fell within the realm of reasonable trial strategy. See
        People v. Mims, 403 Ill. App. 3d 884, 890 (2010) (to prove counsel’s ineffectiveness,
        defendant must overcome the presumption that counsel’s conduct was strategic).
¶ 113        Even if counsel’s performance had been deficient, Hollins did not suffer prejudice as a
        result. See Manning, 241 Ill. 2d at 326 (under the second Strickland prong, defendant must
        show that, but for counsel’s errors, the result of the proceeding would have been different).
        As explained above, instructing the jury pursuant to IPI Criminal 4th No. 5.01B would not
        have affected the outcome at trial, because there was ample evidence that, regardless of
        which meaning of the term the jury applied, respondents willfully violated the building
        court’s order. Accordingly, we reject Hollins’ ineffectiveness claim.

¶ 114                                      III. Sentencing
¶ 115       Prior to sentencing, respondents moved to preclude the State from introducing evidence
        of the E2 tragedy in aggravation. They argued that the tragedy was irrelevant because
        contempt involves an offense to the dignity of the court. Kyles noted that the court had barred
        evidence of the tragedy at trial and “[t]o change the rules and let that evidence come in at
        sentencing is inappropriate.” He added that this court had already ruled that the building code

                                                 -22-
        violation and the tragic deaths were not connected. See People v. Kyles, No. 1-07-0284, slip
        op. at 8, 11-14 (July 24, 2008) (unpublished order under Supreme Court Rule 23). The City
        contended that respondents “kept the place open because of greed” and should not be able
        to “escape the consequences of what they did.” The court agreed with the City and denied
        respondents’ motions. During sentencing, the City presented no witnesses in aggravation, but
        focused on the E2 tragedy in argument. Respondents presented 10 witnesses in mitigation
        and rarely mentioned the tragedy. The trial court sentenced respondents to two years’
        imprisonment.
¶ 116        Respondents argue on appeal that the trial court improperly considered the tragedy in
        aggravation. The City admits that “the deaths and injuries at the club were not directly
        attributable to the building’s defects,” but argues that the tragedy was a proper consideration
        because, but for respondents’ violation of the order, E2 would have been closed and the
        tragedy would not have occurred.
¶ 117        At the outset, we address Kyles’ contention that this court resolved this issue in People
        v. Kyles, No. 1-07-0284, slip op. at 8, 11-14 (July 24, 2008) (unpublished order under
        Supreme Court Rule 23), and consideration of the E2 tragedy was therefore barred by the
        doctrine of collateral estoppel. Collateral estoppel bars relitigation of an issue where (1) the
        court rendered a final judgment in a prior case; (2) the opposing party in the instant case was
        a party in the prior case or in privity with a party in the prior case; and (3) the issue decided
        in the prior case is identical with the one presented in the instant case. People v. Tenner, 206
Ill. 2d 381, 396 (2002). The issues presented in People v. Kyles and this case are not
        identical. There, the question was whether the trial court in Kyles’ involuntary manslaughter
        case erroneously barred evidence during the guilt-innocence phase that Kyles knew that the
        building court had ordered E2 to be closed. Kyles, slip op. at 8, 11-14. Here, the question is
        whether the trial court erred in considering the E2 tragedy in aggravation during sentencing.
        Although there is overlap between these cases, the issues are not identical, and the doctrine
        of collateral estoppel does not apply.
¶ 118        Turning to the merits, we believe that neither party accurately frames the issue. Kyles
        argues that “the deaths at the nightclub were unrelated to the building code violation.”
        Hollins likewise contends, “A tragedy happened on February 17, 2003, but it has nothing to
        do with the court order or the basis for the underlying finding of contempt of court.” We
        disagree. The building court ordered respondents to vacate the second floor of 2347 South
        Michigan Avenue. Had respondents complied, E2 would have been closed on the night of
        the tragedy. Thus, as the City argues, “but for respondents’ ignoring the orders, the deaths
        and injuries would not have occurred.”
¶ 119        Put another way, respondents’ violation of the building court’s order was a cause in fact
        of the clubgoers’ deaths and injuries. See People v. Johnson, 392 Ill. App. 3d 127, 131
        (2009) (“ ‘Cause in fact exists where there is a reasonable certainty that a defendant’s acts
        caused the injury or damage.’ ” (quoting Rice v. White, 374 Ill. App. 3d 870, 888 (2007)); see
        also 1 Wayne R. LaFave, Substantive Criminal Law § 6.4(b), at 467 (2d ed. 2003) (conduct
        is the cause in fact of a result if “the result would not have happened in the absence of the
        conduct; or, putting it another way, that ‘but for’ the antecedent conduct the result would not
        have occurred.”); Decker & Kopacz, supra § 6.11[e], at 6-43 (“ ‘Cause in fact’ exists where

                                                  -23-
      there is a legal certainty that a defendant’s conduct produced a result.”).
¶ 120     Nor is the City’s description of the issue wholly accurate. The City argues that
      “Respondents’ contempt of the orders most certainly caused the deaths and injuries–had
      respondents not disobeyed them, no one would have been on the building’s second floor, and
      no one would have died or suffered injury.” The City ignores that the type of harm–21 people
      crushed to death in a panic after security guards sprayed pepper spray in an attempt to subdue
      a fight–was not reasonably foreseeable given respondents’ contumacious conduct.
      Respondents’ building code violations could have resulted in many different types of harm
      had the trusses failed and the mezzanine collapsed. But the death and injury caused in this
      case were not related to these structural flaws. The tragedy here was extraordinary and
      unforeseeable.
¶ 121     In other words, respondents’ violation of the building court’s order was not the legal, or
      proximate, cause3 of the clubgoers’ deaths and injuries. People v. Hudson, 222 Ill. 2d 392,
      401 (2006) (“Legal cause ‘is essentially a question of foreseeability’; the relevant inquiry is
      ‘whether the injury is of a type that a reasonable person would see as a likely result of his or
      her conduct.’ ” (quoting First Springfield Bank & Trust v. Galman, 188 Ill. 2d 252, 258
      (1999)); see also 1 Wayne R. LaFave, Substantive Criminal Law § 6.4, at 464 (2d ed. 2003)
      (“even when cause in fact is established, it must be determined that any variation between
      the result intended (with intent crimes) or hazarded (with reckless or negligent crimes) and
      the result actually achieved is not so extraordinary that it would be unfair to hold the
      defendant responsible for the actual result”); Decker & Kopacz, supra § 6.11[e], at 6-43
      (“ ‘Legal cause’ is established if a result was foreseeable to a reasonable person as a likely
      result, although the exact nature of the result or the exact way in which it occurs need not be
      foreseeable.”).
¶ 122     Another panel of this court reached a similar conclusion in Kyles’ involuntary
      manslaughter case:
               “The mezzanine and VIP boxes on the second floor did not fail under the weight of
          patrons in the nightclub. Rather, the stampede and tragic deaths resulted from the
          completely unrelated event of security guards using pepper spray to break up a fight on
          the dance floor.
               *** [T]he element of proximate cause is *** lacking since the State’s hypothetical
          truss failure did not cause the patrons to flee for the stairway on February 17, 2003.”
          (Emphasis added.) People v. Kyles, No. 1-07-0284, slip op. at 8, 11-14 (July 24, 2008)
          (unpublished order under Supreme Court Rule 23).
      Although, as discussed above, collateral estoppel does not apply, we again conclude that
      respondents’ violation of the building court’s order was a cause in fact, but not the legal or
      proximate cause, of the clubgoers’ deaths and injuries. Death caused by panic, caused by
      release of pepper spray, caused by security guards’ attempts to break up a fight, is not the
      type of harm that a reasonable person would see as a likely result of violating a court order

               3
                Some decisions and treatises use proximate cause to denote the combination of cause in fact
       and legal causation. Others use it synonymously with legal causation. We use it in the latter sense.

                                                  -24-
        regarding a building’s structural flaws.
¶ 123        Having cleared the brush, the question here becomes apparent: during sentencing, may
        a trial court consider in aggravation deaths that were factually, but not proximately, caused
        by respondents’ indirect criminal contempt?
¶ 124        We begin with a review of the law regarding sentencing and contempt. Criminal
        contempt is a crime in the normal sense and is punishable by fine or imprisonment. Bloom
        v. Illinois, 391 U.S. 194, 201 (1968). The power of courts to punish for contempt is inherent
        and can be neither created nor limited by statute. People v. Geiger, 2012 IL 113181, ¶ 24.
        Because it is not subject to legislation, contempt has no sentencing classification or range.
        Id. Accordingly, “[w]hen imposing a sentence for contempt, courts should keep in mind that
        ‘[t]he contempt power is an extraordinary one that should be used sparingly and with the
        utmost sensitivity.’ ” Id. ¶ 25 (quoting In re G.B., 88 Ill. 2d 36, 52-53 (1981) (Simon, J.,
        dissenting)). When exercising this power, courts must avoid arbitrary or oppressive
        conclusions. People v. Simac, 161 Ill. 2d 297, 306 (1994). Criminal contempt, unlike civil
        contempt, is punitive in nature. People v. Warren, 173 Ill. 2d 348, 368 (1996). Sentences for
        criminal contempt are intended to vindicate the dignity and authority of the court. Simac, 161
Ill. 2d at 305-06; People v. Colclasure, 48 Ill. App. 3d 988, 991 (1977); People v. Kennedy,
        43 Ill. App. 2d 299, 302 (1963).
¶ 125        Because the offense of criminal contempt is not bound by sentencing ranges, appellate
        courts have a “ ‘special responsibility for determining that the [contempt] power is not
        abused.’ ” Geiger, 2012 IL 113181, ¶ 27 (quoting Green v. United States, 356 U.S. 165, 188
        (1958)). “ ‘Punishment of criminal contempt should reflect the “least possible power
        adequate to the end proposed.” [Citation.]’ ” Id. (quoting United States v. Bukowski, 435 F.2d
1094, 1110 (7th Cir. 1970)). In sentencing a criminal contemnor, a trial court may consider
        (1) the extent of the willful and deliberate defiance of the court’s order; (2) the seriousness
        of the consequences of the contumacious behavior; (3) the public interest in terminating the
        defendant’s defiance; and (4) the importance of deterring future acts. Id. ¶ 28 (citing United
        States v. United Mine Workers of America, 330 U.S. 258, 302-03 (1947)). Sentences imposed
        for criminal contempt are reviewed for an abuse of discretion. Geiger, 2012 IL 113181, ¶ 27;
        In re B.J., 268 Ill. App. 3d 449, 452 (1994).
¶ 126        Illinois criminal law is filled with proximate cause decisions. Most fall into three areas:
        (1) murder cases where medical negligence may have been an intervening cause (see, e.g.,
        People v. Domagala, 2013 IL 113688; People v. Mars, 2012 IL App (2d) 110695; People
        v. Caldwell, 295 Ill. App. 3d 172 (1998); People v. Gulliford, 86 Ill. App. 3d 237 (1980));
        (2) driving under the influence cases where death or injury results (see, e.g., People v.
        Martin, 2011 IL 109102; People v. Lavallier, 187 Ill. 2d 464 (1999); People v. Johnson, 392
Ill. App. 3d 127 (2009); People v. Merrick, 2012 IL App (3d) 100551)); or (3) felony-murder
        cases (see, e.g., People v. Dekens, 182 Ill. 2d 247 (1998); People v. Nash, 2012 IL App (1st)
        093233; People v. Lowery, 178 Ill. 2d 462 (1997); People v. Martinez, 342 Ill. App. 3d 849
        (2003)).
¶ 127        The parties have not presented, nor have we discovered, an Illinois contempt case that
        concerns proximate cause. The general principles regarding proximate cause, however, are


                                                 -25-
        clear. “Causal relation is the universal factor common to all legal liability.” People v.
        Lowery, 178 Ill. 2d 462, 466 (1997). Proximate cause is “essentially a question of
        foreseeability.” (Internal quotation marks omitted.) Hudson, 222 Ill. 2d at 401. The question
        is whether harm is a type that a reasonable person would see as a likely result of his or her
        conduct. Id.
¶ 128       Proximate cause is generally a prerequisite to criminal liability. See, e.g., People v.
        Dekens, 182 Ill. 2d 247, 249 (1998) (liability only attaches in felony-murder cases if
        defendant’s conduct proximately caused death); People v. Cook, 2011 IL App (4th) 090875,
        ¶ 17 (legal liability is generally limited to cases where the prosecution can demonstrate
        proximate cause). Accordingly, Illinois courts have generally held that, where there is
        insufficient proof that a criminal defendant proximately caused an injury, that harm may not
        be considered in aggravation during sentencing.
¶ 129       In Maldonado, the prosecution presented evidence that the defendant had previously been
        convicted of robbery and that the victim in that case had never fully recovered from a beating
        sustained during the offense. People v. Maldonado, 80 Ill. App. 3d 1046, 1048 (1980). The
        appellate court found that “the brutal manner in which the robbery was carried out would
        have some relevance to ascertaining the defendant’s character and rehabilitative potential.
        However, no causal connection has ever been established between the defendant’s act of
        beating [the victim] and the alleged facts that he never recovered, was subsequently unable
        to perform his duties, and was accordingly discharged.” Id. at 1051. The court held that this
        evidence was improper and remanded for a new sentencing hearing. Id.
¶ 130       In People v. Lurks, 241 Ill. App. 3d 819, 820 (1993), the defendant sexually assaulted a
        pregnant woman, who had been planning to marry her live-in boyfriend. During sentencing,
        the trial court noted, “ ‘we heard that she didn’t marry the young man and she doesn’t live
        with his family anymore and she doesn’t have a baby anymore. Her life significantly
        changed.’ ” Id. at 823. This court found that “there is no evidence *** connecting the rape
        to the victim’s decision to move out of [her boyfriend’s] house and her failure to marry ***.
        The trial court could not properly consider those facts in aggravation.” Id. at 827.
¶ 131       Finally, in People v. Gant, 18 Ill. App. 3d 61, 64 (1974), the defendant and an accomplice
        robbed a woman of her purse. One of the men dragged the woman by her hair; the other
        placed his arm around her neck. Id. She died two days later, but neither of the men was
        charged in her death, and no evidence was presented showing that the defendant caused her
        death. Id. Yet the trial court stated, “ ‘this woman did die and although apparently there was
        not sufficient evidence to charge them with the murder or involuntary manslaughter whatever
        the case may be, certainly this event was a contributing factor to her death, traumatic shocks,
        and they have that to carry with them and I am taking that into consideration *** in imposing
        sentence in this case.’ ” Id. at 65. This court found that the trial court should not have
        considered her death in aggravation, as that was neither charged nor proved:
            “The record in the present case reflects that the trial judge did allow his determination
            of the sentence to be affected by the death of the complaining witness for which he
            believed the defendants to be in some way responsible. But there was absolutely no
            evidence adduced at trial which would support such a belief. The defendant was ‘clothed


                                                 -26-
            in a presumption of innocence’ regarding the death of the complaining witness, and it
            was therefore prejudicial to him when the trial judge imposed a sentence based at least
            in part on his belief that the defendant was somehow responsible for her death [citation].”
            Id. at 66-67.
        The Gant court therefore reduced the defendant’s sentence. Id.
¶ 132       In Gant, Lurks, and Maldonado, the prosecution failed to show that the defendants
        proximately caused the harm presented. Here, we know respondents’ violation of the building
        court’s order did not proximately cause the E2 tragedy. Even the City admits that “the deaths
        and injuries at the club were not directly attributable to the building’s defects.” It would
        therefore be inappropriate to hold respondents liable for the deaths and injuries that occurred
        on February 17, 2003.
¶ 133       To the extent that a chain of causation existed, the security guard’s release of pepper
        spray that night was a supervening cause that broke that chain. An intervening cause is
        “ ‘[a]n event that comes between the initial event in a sequence and the end result, thereby
        altering the natural course of events that might have connected a wrongful act to an injury.’ ”
        People v. Herman, 347 Ill. App. 3d 525, 530-31 (2004) (quoting Black’s Law Dictionary 212
        (7th ed. 1999)). An intervening cause completely unrelated to the defendant’s acts–that is,
        a supervening cause–will relieve the defendant of criminal liability. Domagala, 2013 IL
113688, ¶ 39. The release of pepper spray to break up a fight was completely unrelated to
        respondents’ violation of the building court’s order. It was a supervening act that relieved
        them of legal responsibility.
¶ 134       We note that the State’s failure to convict respondents of involuntary manslaughter for
        the E2 tragedy, by itself, would not bar consideration of the E2 deaths and injuries in
        aggravation. “ ‘[E]vidence of criminal conduct can be considered at sentencing even if the
        defendant previously had been acquitted of that conduct.’ ” People v. Deleon, 227 Ill. 2d 322,
        340 (2008) (quoting People v. Jackson, 149 Ill. 2d 540, 549 (1992)). Acquittal does not
        demonstrate a defendant’s innocence. Jackson, 149 Ill. 2d at 549. It means only that the
        prosecution was unable to prove the defendant guilty beyond a reasonable doubt. Id.
        Acquittal therefore does not bar presentation of those facts at sentencing, where the burden
        of proof is lower. Id.; see also People v. Rose, 384 Ill. App. 3d 937, 944 (2008) (the
        exclusionary rule does not apply to sentencing, where evidentiary standards are less rigid).
¶ 135       The concern, rather, is that the evidence presented be relevant and reliable. People v.
        Williams, 149 Ill. 2d 467, 490 (1992). The deaths and injuries at E2 on February 17, 2003,
        are not relevant to establishing the seriousness of respondents’ offense or determining their
        rehabilitative potential. See People v. Sharpe, 216 Ill. 2d 481, 487 (2005) (criminal penalties
        must be determined “ ‘both according to the seriousness of the offense and with the objective
        of restoring the offender to useful citizenship’ ” (quoting Ill. Const. 1970, art. I, § 11)). As
        we have established, there is no reliable evidence that respondents proximately caused the
        E2 tragedy. Indeed, the parties agree–and another panel of this court has previously held–that
        respondents’ violation of the building court order did not proximately cause the E2 tragedy.
        We now hold that the deaths and injuries in this case were factually, but not proximately,
        caused by respondents’ indirect criminal contempt and were not a proper aggravating factor.


                                                 -27-
¶ 136      We must next determine if the trial court considered this improper factor in aggravation
      and, if so, what weight the court attributed to it. Absent an affirmative showing of error, we
      must presume that the sentencing court knew and properly applied the law. People v. Smith,
      176 Ill. 2d 217, 260 (1997). Where a sentencing court considers an improper factor, however,
      we must reverse, unless we can determine from the record that the weight placed on the
      improper factor was “so insignificant that it did not lead to a greater sentence.” People v.
      Heider, 231 Ill. 2d 1, 21 (2008). Where a reviewing court is unable to determine what weight
      the trial court gave to an improper sentencing factor, the cause must be remanded for
      resentencing. People v. Bourke, 96 Ill. 2d 327, 332 (1983).
¶ 137      Here, the trial court improperly considered the E2 tragedy in aggravation. First, the trial
      court denied respondents’ motions to bar evidence of the E2 tragedy during sentencing. Then,
      the City focused on the tragedy during its argument in aggravation:
           “Judge, in the City’s position this is a case that cries out for justice.
               We are here six years later, 21 people dead. And the reason those 21 people are dead
           is because these two men willfully violated four court orders that had been put in place
           to protect the public.
               To this day neither man has come to grips with the consequences of his action.
           Neither of the defendants has expressed one ounce of remorse. Despite a jury finding in
           this case that was based on overwhelming evidence neither one of these defendants if
           asked today will say that they did–they will say that they did absolutely nothing.”
      The City later stated, “The truth of the matter is [Hollins] like Mr. Kyles has expressed no
      remorse with respect *** to the 21 people being dead.” The City continued, “The bottom line
      is that because of their willful and wanton violations of these court orders we have 21 people
      dead. As such, Judge, we ask you and we believe that justice cries out for it, both of these
      men should receive substantial periods of incarceration.”
¶ 138      The City’s rebuttal argument also emphasized the E2 tragedy: “I respect all the
      [mitigation witnesses] who stood up today and, you know, I respect everything they said. I
      just want to remind your Honor that there are 21 people who couldn’t stand up today.” The
      City further argued, “but for what they did, those 21 people would be alive today if they had
      stepped up *** and if they had closed the place which they chose not to do.” The City ended
      its rebuttal by revisiting this issue:
               “Judge, once again, I am going to say to you when you hear all of this, they still don’t
           believe that they did anything wrong. They need to be told and they need to be sent a
           message about those 21 people who would still be alive here today. And we ask that you
           do that.”
      Consonant with its denial of the motion in limine, the court made no further statement
      rejecting the relevance of the City’s arguments assessing blame for the 21 deaths on
      respondents’ violation of the court orders. Respondents presented 10 mitigation witnesses.
      They rarely mentioned the tragedy in closing argument. While in its brief pronouncement,
      the trial court did not expressly mention the February 17, 2003, or the E2 tragedy, the judge
      stated, “I did seriously consider probation, however, it is the conclusion of this court that
      probation would deprecate under all the facts and circumstances of this case this serious

                                                 -28-
        nature of this matter.” The trial court’s denial of respondents’ motion, the State’s focus on
        the E2 tragedy in argument, and the trial court’s reference to the “serious nature” of the
        offense all indicate that the court relied on the tragedy in sentencing respondents.
¶ 139       The length of respondents’ sentences also evidences the court’s reliance on the E2
        tragedy. The length of a criminal defendant’s sentence may be a factor in determining
        whether he received a greater sentence based on an improper aggravating factor. See, e.g.,
        People v. Johnson, 347 Ill. App. 3d 570 (2004) (remanding for a new sentencing hearing
        where court considered improper factor and defendant’s sentence was only 10 years less than
        the minimum nonextended-term sentence for residential burglary). Contempt poses a unique
        problem, as it is not subject to a sentencing range. Geiger, 2012 IL 113181, ¶ 24. Even
        without such guidelines, however, respondents’ two-year sentences appear lengthy.
        Disregarding a court order is undoubtedly a serious matter. That is especially true in this
        case, where respondents’ conduct threatened serious harm–had the mezzanine collapsed, it
        could have killed or injured hundreds of people. See People v. Saldivar, 113 Ill. 2d 256, 265-
        66 (1986) (sentencing courts may consider in aggravation that a defendant’s conduct caused
        or threatened serious harm). Yet no physical harm proximately resulted from respondents’
        contumacious conduct. Accordingly, respondents’ sentences exceed what is necessary to
        vindicate the dignity and authority of the court. See Simac, 161 Ill. 2d at 305-06 (criminal
        contempt sentences are intended to vindicate the dignity and authority of the court).
¶ 140       Respondents urge us to compare their sentences to those in Welch v. City of Evanston,
        181 Ill. App. 3d 49 (1989), and City of Rockford v. Suski, 307 Ill. App. 3d 233 (1999). The
        defendant in Welch was sentenced to pay fines and fees for indirect criminal contempt after
        he violated a court order barring occupancy of his building’s basement unit. Welch, 181 Ill.
        App. 3d at 51, 53-54. The defendant in Suski was sentenced to 30 days’ imprisonment for
        indirect criminal contempt after he violated a court order vacating his multi-unit rental
        property. Suski, 307 Ill. App. 3d at 237-38, 241.
¶ 141       Although the sentences in Welch and Suski stand in stark contrast to the two-year
        sentences imposed in this case, we must decline respondents’ invitation to compare these
        cases. Our supreme court rejected comparative sentencing in People v. Fern, 189 Ill. 2d 48,
        55 (1999). The Fern court found that comparative sentencing did not fit with Illinois’
        emphasis on individualized sentencing or trial court’s sentencing discretion: “The fact that
        a lesser sentence was imposed in another case has no bearing on whether the sentence in the
        case at hand is excessive on the facts of that case.” (Emphasis in original.) Id. at 56. The
        sentences imposed in Welch and Suski are therefore irrelevant. For similar reasons, we reject
        the City’s comparison of this case to People v. Levinson, 75 Ill. App. 3d 429 (1979), as well
        as Hollins’ comparison of his two-year sentence with the two-to-five-year sentencing range
        for involuntary manslaughter, of which he was not convicted. See 720 ILCS 5/9-1(d)(1)
        (West 2002) (involuntary manslaughter is a Class 3 felony).
¶ 142       Regardless, there is sufficient evidence that the trial court improperly relied on the E2
        tragedy in sentencing respondents. The record shows that (1) the court denied respondents’
        motions to bar the improper evidence; (2) the State focused on this evidence in closing
        argument; (3) the court noted the “serious nature of this matter”; and (4) respondents’ two-
        year sentences were lengthy, even considering the serious danger that the building’s

                                                -29-
      structural flaws posed. We therefore hold that the trial court improperly relied on the E2
      tragedy in aggravation and vacate respondents’ two-year sentences. Because the extent of the
      trial court’s reliance on the tragedy is unclear, we also remand this cause for resentencing.
      See Bourke, 96 Ill. 2d at 332 (where reviewing court is unable to determine what weight the
      trial court gave to an improper aggravating factor, the cause must be remanded for
      resentencing).
¶ 143      In doing so, we reiterate that contempt is unique among criminal offenses, and sentences
      for criminal contempt are intended to vindicate the dignity and authority of the court. Simac,
161 Ill. 2d at 305-06; Colclasure, 48 Ill. App. 3d at 991; Kennedy, 43 Ill. App. 2d at 302. As
      a reviewing court, we have a “ ‘special responsibility for determining that the [contempt]
      power is not abused.’ ” Geiger, 2012 IL 113181, ¶ 27 (quoting Green v. United States, 356
U.S. 165, 188 (1958)). “ ‘Punishment of criminal contempt should reflect the “least possible
      power adequate to the end proposed.” [Citation.]’ ” Id. (quoting United States v. Bukowski,
      435 F.2d 1094, 1110 (7th Cir. 1970)).
¶ 144      Our holding should not be taken to mean that respondents are free of criminal liability.
      “The requirement of causation in criminal law, more often than not, serves not to free
      defendants from all liability but rather to limit their punishment consistent with accepted
      theories of punishment.” LaFave, supra § 6.4(c), at 472. As our supreme court has ruled,
      “respondents were proved guilty beyond a reasonable doubt of indirect criminal contempt
      because a rational jury could have found that they were fully aware of what the building
      court’s orders prohibited and willfully disobeyed the orders.” Le Mirage, Inc., 2013 IL
113482, ¶ 76. Respondents, however, should not be punished for acts they did not
      proximately cause.

¶ 145                                   CONCLUSION
¶ 146      For the foregoing reasons, we affirm respondents’ convictions, vacate their sentences,
        and remand for resentencing.

¶ 147      Convictions affirmed; sentences vacated; remanded for resentencing.




                                               -30-